DETAILED ACTION
In response to communications filed 30 November 2021, claims 1-4, 10, 13-19, 25, 28-30, and 32 are amended per applicant’s request. Claims 1-10, 12-25, and 27-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see section “Rejections Under 35 U.S.C. § 101”, page 11, line 15, to page 12, line 10, filed 30 November 2021, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-25, and 27-32 has been withdrawn. 
Applicant’s arguments, see section “Rejections under 35 U.S.C. § 103”,  filed 30 November 2021, with respect to claims 1 and 16 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 25 is objected to because of the following informalities:  “the at least one processor” has antecedent basis to --the at least one hardware-based processor-- (line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, 13-17, 20, 25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschke (US 2013/0007070 A1) in view of Yu et al. (US 9,122,679 B1) and Jayaram et al. (US 6,996,589 B1).

Regarding claim 1, Pitschke teaches a distributed computer system comprising:
at least one hardware-based processor operatively connected to a memory, the at least one hardware-based processor being comprised of a validation component (see Pitschke [0016], [0029], and [0036]); and
a database collection stored in the memory, the database collection including a plurality of documents, each of the plurality of documents defining a unit of data storage in the 
wherein, in a validation mode of operation, the at least one hardware-based processor is configured to:
for each selected document (see Pitschke [0029], “receive at least one document instance”):
automatically perform, by the validation component, a validation operation on one or more data elements of the selected document in response to one or both of: an occurrence of a regular time interval, and an occurrence of an event (see Pitschke [0029], “validates the document elements,” where [0035] discloses performing the validation operation in response to an occurrence of the event of receiving a document instance “as an input”),
when the validation operation determines that the selected document includes a minimum set of at least one data element defined by at least one validation rule for the database collection, store the randomly selected document in the database collection (see Pitschke [0029] and [0036], “validation of each element,” where [0033] discloses “acceptable attributes,” i.e., a minimum set of at least one “part number” data element defined by a “user defined validation rule”), and
wherein, in a non-validation mode of operation, the at least one hardware-based processor is configured to store a document without performing the validation operation (see Pitschke [0019], storing a document in the “set of documents” before the validation is performed teaches the non-validation mode of operation).
Pitschke does not explicitly teach the at least one hardware-based processor being comprised of a sampling component and to generate a random sample group of documents in the database collection by the sampling component randomly selecting documents in the database collection, a total number of documents in the random sample group being determined by the at least one hardware-based processor based on a threshold level of probabilistic certainty.
However, Yu teaches the at least one hardware-based processor being comprised of a sampling component and to generate a random sample group of documents in the database collection by the sampling component randomly selecting documents in the database collection, a total number of documents in the random sample group being determined by the at least one hardware-based processor based on a threshold level of probabilistic certainty (see Yu 17:42-18:7 and 20:26-33, a random sample group of “test documents” is generated with a determined “sample size” total number of documents based on a “predetermined effectiveness confidence level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a random sample group of documents, as taught by Yu, in combination with the techniques taught by Pitschke, because a “current solution determines the effectiveness of an information retrieval system at high human review cost, requiring a human reviewer to review a large number of the classified documents and determine whether the information retrieval system classified the classified documents correctly” (see Yu 1:58-62).
Pitschke as modified teaches	wherein each selected document is each randomly selected document of the random sample group of documents in the database collection and the selected document is the randomly selected document (see Pitschke [0029] and [0036] and Yu 20:26-33, where a selected “document instance,” as taught by Pitschke, is selected from a random sample of documents, as taught by Yu).
Pitschke as modified does not explicitly teach when the validation operation determines that the randomly selected document does not conform with a schema for the database collection, automatically fix the randomly selected document to conform with the schema for the database collection and store the fixed document in the database collection.
However, Jayaram teaches when the validation operation determines that the randomly selected document does not conform with a schema for the database collection, automatically fix the randomly selected document to conform with the schema for the database collection and store the fixed document in the database collection (see Jayaram 21:55-22:10, “error detection and a guided correction . . . Corrected data can be seamlessly/automatically reprocessed and incorporated into the target system,” where 22:20-55 teaches fixing the document such that “pieces of information meet the target schema specifications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the document to conform, as taught by Jayaram, in combination with the techniques taught by Pitschke as modified, because “Certain problems are fixable by reprocessing of corrected information while some of them are fixable through customized approaches” (see Jayaram 22:50-55).

Regarding claim 16, Pitschke teaches a non-transitory computer-readable medium encoded with instructions for execution on a distributed computer system comprising at least one hardware-based processor operatively connected to a memory  (see Pitschke [0012] and [0016]),
storing a database collection including a plurality of documents each defining a unit of data storage in the database collection (see Pitschke [0019], “set of documents”; each document in the set of documents necessarily defines a unit of data storage),
the at least one hardware-based processor being comprised of a validation component (see Pitschke [0016], [0029], and [0036]),
the instructions being configured to cause the at least one hardware-based processor to perform a method comprising:
controlling the at least one hardware-based processor to, in a validation mode of operation:
for each selected document (see Pitschke [0029], “receive at least one document instance”):
automatically perform, by the validation component, a validation operation on one or more data elements of the selected document of the database collection in response to one or both of: an occurrence of a regular time interval, and an occurrence of an event (see Pitschke [0029], “validates the document elements,” where [0035] discloses performing the validation operation in response to an occurrence of the event of receiving a document instance “as an input”),

controlling the at least one hardware-based processor to, in a non-validation mode of operation, store a document in the database collection without performing the validation operation (see Pitschke [0019], storing a document in the “set of documents” before the validation is performed teaches the non-validation mode of operation).
Pitschke does not explicitly teach the at least one hardware-based processor being comprised of a sampling component and to generate a random sample group of documents in the database collection by the sampling component randomly selecting documents in the database collection, a total number of documents in the random sample group being determined by the at least one hardware-based processor based on a threshold level of probabilistic certainty.
However, Yu teaches the at least one hardware-based processor being comprised of a sampling component and to generate a random sample group of documents in the database collection by the sampling component randomly selecting documents in the database collection, a total number of documents in the random sample group being determined by the at least one hardware-based processor based on a threshold level of probabilistic certainty (see Yu 17:42-18:7 and 20:26-33, a random sample group of “test documents” is generated with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a random sample group of documents, as taught by Yu, in combination with the techniques taught by Pitschke, because a “current solution determines the effectiveness of an information retrieval system at high human review cost, requiring a human reviewer to review a large number of the classified documents and determine whether the information retrieval system classified the classified documents correctly” (see Yu 1:58-62).
Pitschke as modified does not explicitly teach when the validation operation determines that the randomly selected document does not conform with a schema for the database collection, automatically fix the randomly selected document to conform with the schema for the database collection and storing the fixed document in the database collection.
However, Jayaram teaches when the validation operation determines that the randomly selected document does not conform with a schema for the database collection, automatically fix the randomly selected document to conform with the schema for the database collection and storing the fixed document in the database collection (see Jayaram 21:55-22:10, “error detection and a guided correction . . . Corrected data can be seamlessly/automatically reprocessed and incorporated into the target system,” where 22:20-55 teaches fixing the document such that “pieces of information meet the target schema specifications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the document to conform, as taught by Jayaram, in 

Regarding claims 2 and 17, Pitschke as modified teaches wherein the method further comprises identifying, from the random sample group of documents, the at least one validation rule to establish at least part of a database schema to be used for accessing the plurality of documents (see Pitschke [0029], “schema parse tree”).

Regarding claims 5 and 20, Pitschke as modified teaches wherein the method further comprises performing the validation operation on all of the documents within the database collection (see Pitschke [0019]).

Regarding claims 10 and 25, Pitschke as modified teaches wherein, in the validation mode of operation, the at least one processor is controlled to automatically perform the validation operation in response to at least one database operation involving a write operation to the database collection (see Pitschke  [0029] and [0036], the “document instance . . . communicated via the Internet Protocol (IP)” is a write operation). 

Regarding claims 13 and 28, Pitschke as modified teaches wherein the random sample group of document includes at least one hundred documents (see Yu 9:59-10:2, “subset of the electronic discovery documents (e.g., 1000 to 10000 documents) may be selected”).

Regarding claims 14 and 29, Pitschke as modified teaches wherein the method further comprises, in the validation mode of operation, the at least one hardware-based processor identifying, among the random sample group of documents, a plurality of common attributes (see Pitschke [0033], “define acceptable attributes”).

Regarding claims 15 and 30, Pitschke as modified teaches wherein the generating of the random sample group of documents comprises sampling the plurality of documents using at least one predefined sampling technique (see Yu 17:42-18:7 and 20:26-33, sampling using a “predetermined effectiveness confidence level” is at least one predefined sampling technique ).

Regarding claim 31, Pitschke as modified teaches wherein the validation mode of operation includes a strict mode, wherein the at least one hardware-based processor is configured to reject one or more documents and/or data elements inconsistent with the minimum set of at least one data element (see Pitschke [0023], “trigger an exception”).

Regarding claim 32, Pitschke as modified teaches wherein the validation mode of operation includes a moderate mode, wherein the at least one hardware-based processor is configured to:
trigger a notification responsive to identifying the document and associated data elements inconsistent with the minimum set of at least one data element (see Pitschke [0036] and [0026], “message can be presented to a user”); and
.

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschke (US 2013/0007070 A1) in view of Yu et al. (US 9,122,679 B1) and Jayaram et al. (US 6,996,589 B1) as applied to claims 1 and 16 above, and further in view of Koren et al. (US 8,843,453 B2).

Regarding claims 3 and 18, Pitschke as modified does not explicitly teach wherein the method further comprises performing batch-mode processing to, based on a plurality of validation rules, selectively perform the validation operation automatically on one or more documents of the random sample group of documents.
However, Koren teaches wherein the method further comprises performing batch-mode processing to, based on a plurality of validation rules, selectively perform the validation operation automatically on one or more documents of the random sample group of documents (see Koren 10:1-12, “verification of multiple documents in a batch,” and 11:1-4, “based on the document . . . determine that a particular rules set is to be used for validation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine batch-mode processing, as taught by Koren, with the techniques taught by Pitschke as modified, to “assist in the detecting and correcting of 

Regarding claims 4 and 19, Pitschke as modified teaches wherein the method further comprises indicating for at least one document of the random sample group of documents, whether the at least one document does not match at least one of the plurality of validation rules (see Pitschke [0030], “trigger an exception”).

Claims 6-7, 9, 12, 21-22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschke (US 2013/0007070 A1) in view of Yu et al. (US 9,122,679 B1) and Jayaram et al. (US 6,996,589 B1) as applied to claims 1 and 16 above, and further in view of Tandel et al. (US 2016/0275134 A1).

Regarding claims 6 and 21, Pitschke as modified does not explicitly teach wherein the method further comprises selectively performing the validation operation on one or more data elements of at least one document of the database collection responsive to an update of the at least one document.
However, Tandel further teaches wherein the method further comprises selectively performing the validation operation on one or more data elements of at least one document of the database collection responsive to an update of the at least one document (see Tandel [0012] and [0019], document in the database are validated in response to “updates to the database” as part of the “three stages” of the pipeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate a document responsive to an update of the at least one document, as taught by Tandel, in combination with the techniques taught by Pitschke as modified, because “validation performed according to the method 200 enables a recovery that can scale with the size of the database, up to terabytes of data. This may be done with fewer resources than are typically used in a validation” (see Tandel [0020]).

Regarding claims 7 and 22, Pitschke as modified teaches wherein the method further comprises applying a validation rule responsive to the update (see Pitschke [0030] and Tandel [0012] and [0019], where a validation “rules,” as taught by Pitschke, are applied responsive to the update taught by Tandel).

Regarding claims 9 and 24, Pitschke as modified teaches wherein the method further comprises returning an indication if an application of the validation rule to the at least one document failed (see Pitschke [0030], “trigger an exception”).

Regarding claims 12 and 27, Pitschke as modified teaches wherein the method further comprises receiving a plurality of user-defined validation rules and selectively applying the plurality of user-defined validation rules to the database collection (see Pitschke [0033], “user defined validation rules”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158